DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 11, 12, and 14 objected to because of the following informalities: change “equipment item(s)” to “electronic equipment items” in order to properly clarify that the equipment item(s) being claimed are the electronic equipment items distributed in a location.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites making a device transmit a signal to at least some equipment devices to measure distances, determining a relative position of a transmitter equipment using the measured distances, establishing a list of equipment items and their relative position and a list of measurement distances between equipment items, indexing the list, available operating modes of the transmitter/receiver, detecting, using the list, at least one non-measured distance between a first equipment item and a second equipment item, changing the operating mode of the second equipment item and attempting to measure the distance between the first equipment item and second equipment item, and recalculating the positions. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and using a series of mathematical calculations. The claim encompasses a person enabling an electronic equipment item transmit a signal and measure distances, the person recording the distances and determining a relative position of a transmitter equipment, creating a list/table of equipment items, indexing the list by adding the operating modes of transmitter/receiver of each electronic equipment item in the list/table, using the list to identify any undetermined distances between electronic equipment items, switching the operating mode of the transmitter/receiver to measure a distance, record the distance, calculating positions using the distance and updating the list. The steps involve performance activities recited at a high level of generality such that they can practically performed by a human by recording values acquired from the equipment items, and using mathematical calculations or simply estimating based on values received from the equipment items to determine a position of the electronic items. The mere recitation of “wherein the method comprises steps, implemented by at least one computer program…” does not take the claim limitations out of the mental process and mathematical concept.
This judicial exception is not integrated into a practical application because simply cites additional elements of electronic equipment items and transmitter equipment. These devices are recited generically, and simply used to acquire data used for calculating or estimating relative position and position. The steps performed by the electronic equipment items are generic data processing and gathering. They are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and thus the claim is directed to the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, in the claim, the method, as executed by a program is at beast the equivalent of adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept, there the claims are not eligible.
Claims 2-11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reason as claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transmitter equipment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “detecting, using the list, at least one non-measured distance between a first equipment item and a second equipment item.” It is unclear as to how a non-measured distance between the first equipment and second equipment can be detected using the list if the list as claimed is a list of equipment items and their relative positions and a list of measurement of distances between the equipment items. 
Claim 1 further recites “attempting to measure the distance between the first equipment item and the second equipment item.” This statement is ambiguous and does not provide any clarity as to whether the distance is measured or not. “Attempting to measure” does not necessarily mean that a measurement is performed or executed.
Claim also recites the limitation “in case of success….” This language is ambiguous and thus indefinite because it is unclear as to what particular step in the claim that indicates success. What specific operation or feature will lead to success? 
Claim 1 recites the limitation "recalculating" in line.  There is insufficient antecedent basis for this limitation in the claim because no positions were previously “calculated” in the claim.
Claim 1 recites the limitation "the positions" in 22.  There is insufficient antecedent basis for this limitation in the claim because relative position and positions are not equivalent. The relative position is determined, while the positions are recalculated, indicating that there was a previously calculated position in the claim. However, the claim does not recite a previously calculated position.
Claim 1 further recites the limitation "the last distance measured" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as claim 1.
where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dini et al US 9,247,388 discloses cooperative localization of radio apparatuses.
Garcia-Luna-Aceves US 10,454,820 discloses method and system for stateless information-centric networking.
Dietrich US 20180255495 discloses mode exchange between neighbor nodes.
Sundaram et al US 20180027384 discloses a system and method of deploying location tracking tags.
Hall et al US 20100039284 discloses mobile wireless network for asset tracking and supply chain monitoring.
Werenka US 20070080799 discloses sensors in a network that build neighbor lists of sensors that are closest to it.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648